ORDER
The Disciplinary Review Board having filed a report with the Court on March 9, 1995, recommending that GREGORY M. IMPERIALE of NORTHFIELD, who was admitted to the bar of this State in 1981, be reprimanded for failure to keep the books and records required by Rule 1:21-6, and for the negligent misappropriation of client trust funds, in violation of RPC 1.15(a) and (d) and Rule 1:21-6, and good cause appearing;
It is ORDERED that GREGORY M. IMPERIALE is hereby reprimanded; and it is further
*76ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.